COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                     KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                       CLERK OF COURT
KAREN ANGELINI                              300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                          SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                      WWW.TXCOURTS.GOV/4THCOA.ASPX                           TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                FACSIMILE NO.
  JUSTICES                                                                                    (210) 335-2762


                                               August 5, 2015


       Paul T. Curl                                                 Royal B. Lea III
       Curl & Stahl, A Professional Corporation                     Bigham & Lea P.C.
       700 North St. Mary's Street, Suite 1800                      319 Maverick St
       San Antonio, TX 78205                                        San Antonio, TX 78212-4637
       * DELIVERED VIA E-MAIL *                                     * DELIVERED VIA E-MAIL *

       Philip M. Ross
       Attorney At Law
       1006 Holbrook Road
       San Antonio, TX 78218
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:     04-14-00734-CV
              Trial Court Case Number:     2013-CI-17001
              Style:                       Sandra Saks, Lee Nick McFadin, III, and Margaret Landen
                                           Saks v. Broadway Coffeehouse LLC


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                                                          Very truly yours,
                                                          KEITH E. HOTTLE, CLERK

                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853